DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record of Klassen and Tali teaches displaying an icon, detecting that an update is available and displaying an indicator in association with the system icon to indicate the availability of the system update.  The closest prior art of record fails to teach the combination of the limitations to include the features of detecting a user input; in accordance with a determination that the user input is at a location of the system icon, instantiating the system process; and in accordance with a determination that the user input is at a location of the indicator, instantiating a process to install the system update.  Therefore the claims are allowable over the cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/ANDREA N LONG/Primary Examiner, Art Unit 2175